Citation Nr: 0403774	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  03-06 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active duty in the Navy from April 1991 to 
April 1992.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa that denied the appellant's claim of 
entitlement to service connection for a psychiatric disorder.

In July 2003, a videoconference hearing was held between Des 
Moines, Iowa and Washington D.C. before the undersigned, who 
is the Board Member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b).  A transcript of that hearing has 
been associated with the claims file.


REMAND

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in a current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-2003.  A pre-existing disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2003).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this case, the RO has not determined whether there is 
clear and unmistakable evidence that any currently diagnosed 
psychiatric disorder preexisted the appellant's entry into 
active military service in April 1991.  The RO also has not 
determined whether, if any current psychiatric disorder did 
preexist service, there is clear and unmistakable evidence 
that the pre-existing psychiatric disorder was not aggravated 
to a permanent degree in service beyond that which would be 
due to the natural progression of the disease.

Therefore, a determination has been made that additional 
development is necessary in the current appeal.  Accordingly, 
further appellate consideration will be deferred and this 
case is REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and implementing regulations 
found at 38 C.F.R. § 3.159 (2003) is 
completed.

2.  In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claim and of 
what part of such evidence he should 
obtain and what part the Secretary will 
attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).

3.  After obtaining any additional 
evidence identified by the appellant, the 
RO should schedule him for an examination 
to determine the nature, onset date and 
etiology of any psychiatric pathology.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  An opinion in 
response to the questions below should be 
obtained even if the appellant does not 
report for the examination.

The examiner should consider the 
information in the claims file and the 
data obtained from the examination (or 
claims file review alone if the 
examination is not accomplished) to 
provide an opinion as to the diagnosis 
and etiology of any psychiatric disorder 
found.  All necessary tests and studies 
should be conducted.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not that the onset of 
any current psychiatric disorder is 
attributable to the veteran's period of 
military service.

The examiner should respond to the 
following specific questions and provide a 
full statement of the basis for the 
conclusions reached:  

(a.)  On the basis of the clinical 
record and the known development 
characteristics of the diagnosed 
psychiatric disorders, can it be 
concluded with clear and 
unmistakable certainty that each 
currently diagnosed psychiatric 
disorder preexisted the appellant's 
entry into active military service 
in April 1991?  

(b.)  If any current psychiatric 
disorder did clearly preexist 
service, can it be concluded with 
clear and unmistakable certainty 
that the pre-existing psychiatric 
disorder was not aggravated to a 
permanent degree in service beyond 
that which would be due to the 
natural progression of the disease?  

3.  Upon receipt of the VA examination 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report to 
the VA examiner for corrections or 
additions.

4.  Thereafter, the RO should consider 
all of the evidence of record and 
readjudicate the appellant's claim.  In 
that regard, a threshold determination 
must be made as to whether diagnosed 
psychiatric disorder(s) pre-existed 
service, and if so, whether it was 
aggravated by service.  The holdings in 
Cotant v. Principi, 17 Vet. App. 116 
(2003) and VAOGCPREC 3-2003 should be 
specifically considered in that threshold 
determination.  If a complete grant of 
the claim remains denied, the appellant 
and his representative should be provided 
a Supplemental Statement of the Case 
(SSOC) that contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of his claim.  
38 C.F.R. §§ 3.158 and 3.655 (2003).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, §§ 707(a), (b), 
117 Stat. 2651 (2003), (to be codified at 38 U.S.C. § 5109B, 
and 38 U.S.C. § 7112).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) 
(2003).

